296 F.2d 561
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Orfeo KOSTRENCICH, et al., Respondents.Fishermen's Union, Local 33, ILWU, Intervenor.
No. 17242.
United States Court of Appeals Ninth Circuit.
November 13, 1961.

Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Frederick U. Reel, and Warren M. Davison, Attys. for N. L. R. B., Washington, D. C., for petitioner.
No brief filed on behalf of respondents.
Margolis & McTernan, Los Angeles, Cal., for intervenor.
Before STEPHENS, CHAMBERS and HAMLIN, Circuit Judges.
PER CURIAM.


1
On balance, it is not believed by this Court that enforcement of the Labor Board's order would promote either industrial peace or the collective bargaining process which are purposes of the National Labor Relations Act, 29 U.S. C.A. § 151 et seq. Therefore enforcement is declined.


2
The board's remedy, because of a condition in a prior contract which seems not to have been enforced, would now deprive the employees of any representation for a period. This seems undesirable and punitive without any compensating incidents.